Citation Nr: 9911044	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
April 6, 1957, to September 20, 1957.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1998 at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, in order that the 
appellant might be scheduled for an appearance at a video 
conference hearing.  The appellant was afforded such a 
hearing before the undersigned member of the Board in 
January 15, 1999.  The transcript has been associated with 
the claims folder and the case is now before the Board for 
appellate review.  

In a statement dated in March 1998, the appellant presented 
arguments that could be construed as a claim for service 
connection for dermatitis due to Thorazine administered 
during service and for sleep apnea.  These issues have not 
been adjudicated by the RO and are referred to that 
organization for appropriate action.  Where the appellant 
raises a claim that has not yet been adjudicated, the proper 
course is to refer that issue to the RO.  Bruce v. West, 11 
Vet. App. 405 (1998).


FINDINGS OF FACT

1.  The RO denied a claim for service connection for 
schizophrenic reaction in a November 1957 rating decision.  
The appellant was notified by communication dated that month, 
and a timely appeal did not ensue.  

2.  The evidence added to the record since the November 1957 
RO decision bears directly and substantially upon the issue 
at hand, and is significant.  It must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final November 1957 decision that 
denied entitlement to service connection for schizophrenic 
reaction is new and material, and the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.156, 20.1104, 20.1105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not "thereafter be reopened or allowed, except as 
may otherwise be provided by regulations not inconsistent 
with" title 38 of the United States Code. 38 U.S.C.A. § 
7105(c); see also Person v. Brown, 5 Vet. App. 449, 450 
(1993) (failure to appeal an RO decision within the one-year 
period renders the decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the Board must 
perform a two-step analysis when an appellant seeks to reopen 
a final decision based on new and material evidence.  First, 
it must determine whether the evidence presented or secured 
since the last final disallowance is "new and material."  
Id.  If it is, the Board must then reopen the claim and 
"evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old."  Id.; see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999) (en banc) the Court held 
that the decision of the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), required the replacement of 
the two-step Manio test with a three-step test.

Under the three step test announced in Elkins, VA must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) so as to have a 
finally denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.


Factual Background

The evidence before the RO at the time of its 1957 decision 
was as follows:

In a letter dated in June 1957, and associated with the 
appellant's service medical records, Max Hayman, M.D. 
reported that he had first seen the appellant in April 1954, 
following an acute psychotic episode while on a trip with 
some other teenagers.  After a fall from a horse, the 
appellant had reportedly become dazed, incoherent, and 
irrational.  He had developed a feeling of omnipotence and a 
belief that he had a mission to help the whole world.  He 
wrote letters to Einstein, became emotionally volatile, and 
had outbursts of anger.  He insisted on having a German 
Shepherd to prove that "one can teach an old dog new 
tricks," in connection with his desire to alter his father's 
attitude towards him.

It was further reported that at times the appellant had 
recognized his difficulty, but at other times had called the 
physician his lawyer.  An attempt had been made to return the 
appellant to school as quickly as possible; but he had acted 
out, been quite aggressive, had refuted teachers, and had had 
to drop out.  As he improved, he was returned to school, 
although he was described as still "not well."  Dr. Hayman 
also reported that he had mentioned to the appellant's family 
that there might be "an upheaval" in the appellant's 
future, but added that "it would be best to take a chance 
until he was over his adolescent period."  

In a letter dated in June 1957, and also associated with the 
appellant's service medical records, the appellant's mother 
reported that after initial difficulties in school, the 
appellant had been "well" and "happy" until the 
"unfortunate illness" of his sister during his freshman 
year of high school.  He began to experience taunting due to 
having a "crazy sister."  She added that the appellant had 
subsequently adjusted well to high school, and that his 
difficulties since high school were attributable to an over 
indulgent father.

The appellant's examination for entrance onto active duty for 
training does not appear to be of record.  In its November 
1957 decision the RO reported that this examination was 
negative for findings referable to a psychiatric disability.  
The service medical records disclose that on April 15, 1957, 
the appellant was seen in outpatient consultation.  He was 
described as quite hostile.  He reportedly believed that he 
was being mistreated and wanted to spend the night in the 
hospital.  He complained of a headache and pains in the lower 
legs.  The impressions were anxiety and hostility.  He was to 
return to his company.  Treatment was deferred because it was 
noted that he would probably see another physician.  

On June 18, 1957, the appellant was hospitalized at the 
Walter Reid Army Hospital.  It was noted that he had entered 
active duty on April 7, 1957, for six months of military 
training.  It was also reported that throughout basic 
training he had experienced difficulties with his NCOs 
(noncommissioned officers).  On June 17, 1957, he had 
insulted one of his NCOs.  Later that day, when reprimanded 
in the classroom, he had yelled out loud and began to bang 
his head against the wall.  He was taken to an emergency room 
by two military policemen, where he was found to be 
cooperative and courteous, but somewhat demanding in 
attitude.  However, his speech was found to be very 
circumstantial and to lack goal direction.  He admitted to 
having seen a premonition or a vision of several faces around 
the table.  His affect was considered inappropriate.  His 
mood was that of depression and hostility, and his history 
was preoccupied with vague allusions to his tongue and to his 
father.  He was believed to be schizophrenic, and was 
transferred to Walter Reid.

Later during hospitalization in June 1957, the appellant's 
father was interviewed.  He reported that the appellant had 
always experienced a great deal of difficulty in academic 
studies, and that it was only with a great deal of difficulty 
that he found a junior college, which would accept him.  The 
appellant's father added that the appellant had done 
reasonably well at junior college, until the Christmas of 
1956, when he was involved in a fight with other students and 
was expelled.  After that incident, the appellant had 
returned home where he was described as listless.  He was 
willing only to remain at home and sleep for lengthy periods.  
He ultimately decided to enlist in the Army Reserve, but had 
an auto accident the day before he was scheduled to enter 
service, and the accident delayed the appellant's entrance 
into service.  The appellant's father also reported that Dr. 
Hayman had told him that the appellants difficulties were not 
unusual for adolescents making the transition from boyhood to 
manhood.

Later in June 1957, the appellant's brother was interviewed.  
He reportedly stated that he was not at all surprised to 
learn of the appellant's poor adjustment to service.  He also 
reported that following the appellant's auto accident shortly 
before service, he had seen a psychiatrist on the 
recommendation of the doctor who had treated him following 
the accident.  He added that the psychiatrist had recommended 
that the appellant not enter active duty because it appeared, 
based on what was known of his past adjustment, that he was 
foreordained to failure.

He also related that when the appellant was about 12 years of 
age, his sister began to have convulsive seizures.  This was 
a frightening experience to the appellant because his parents 
kept the sister's true condition a secret from him and the 
other children in the family.  At about that time his peers 
in school began to tease him about having a sister who was 
"nuts."  As a result, he became more seclusive, 
particularly with regard to relations with other members of 
his family.  The appellant's brother also reported that he 
had observed, what was described as the appellant's restless 
and agitated adjustment immediately prior to service.  This 
behavior had included heavy drinking, and inappropriate 
choices of activities and friends.  He noted that the 
appellant had been successful in athletics and as a salesman 
in the family's jewelry business.  

The report of the in service hospitalization shows that when 
initially seen shortly after admission to the hospital, the 
appellant was found lying on the floor of the seclusion room, 
where he had been pounding on the walls.  He made loose, 
disjointed demands and statements.  Upon approach, he became 
verbally hostile.  He shouted obscenities and claimed that if 
he could leave, he would "go to Switzerland and sell Army 
secrets to the Communists."  He refused to answer any 
questions or even allow the examiner to speak.  

An attempt was made to interview him on the following day, at 
which time he entered the doctor's office willingly and 
cooperatively, but his speech was pressured and his thought 
content was characterized by a flight of associations, making 
it difficult to follow his thought trends.  He spoke of 
always being choked off and thoughts being blocked, as if 
some part of him was intentionally doing it.  Questions were 
answered readily, but in a circumstantial manner with much 
approximation and evasiveness.  He was well oriented and 
memory was intact.  Mood varied from one of hostility to one 
of euphoria.  Affect was intermittently inappropriate.  
Judgment and insight were poor.  He was started on Thorazine.  
While this quieted his motor activity, he nevertheless 
continued with hostile verbal outbursts.  He was extremely 
demanding and made innumerable inordinate requests of the 
personnel.  He became extremely upset and hostile when the 
requests were not carried out.  On July 5, 1957, Thorazine 
was discontinued because of the development of dermatitis.  
At this same time electroconvulsive therapy clearance was 
requested, and he was also begun on Chlor-Trimeton and 
calamine lotion.

Clearance for electroconvulsive therapy was obtained and he 
received his first treatment on July 9.  He continued to be 
hostile and agitated.  Also, he acted bizarrely, and was 
repeatedly transferred in and out of the seclusion ward.  On 
July 15, he attempted to escape, but was apprehended on the 
grounds.  There was gradual improvement with the 
electroconvulsive therapy to the point that on July 25 he was 
no longer considered a constant management problem on the 
ward.  

On August 3, 1957, the appellant reportedly completed a 
course of 20 ECTs (electroconvulsive treatments).  It was 
reported that he had responded well to this treatment.  Later 
in August, however, the appellant was reported to be pressing 
for information regarding future treatment and was somewhat 
suspicious and fearful that he would have more treatment.  On 
August 12, he was transferred from the disturbed ward to the 
closed ward.  On this ward, he was cooperative, well 
oriented, and reasoned well.  However, he continued to be 
somewhat inquisitive and manipulative.  His good adjustment 
continued and on August 19 he was transferred to the open 
ward.  Toward the end of August he was given a one-week 
convalescent leave, from which he returned without incident.  

The chief of the department of neuropsychiatry believed that 
maximum hospital benefit had been obtained, and that the 
appellant should be separated from service into his own care.  
He was considered mentally competent and capable of handling 
his own financial affairs.  It was concluded that the 
psychotic episode in 1954, had necessitated his admission 
after a short time in service.  His present condition was 
described as a natural progression of a schizophrenic 
illness.  Therefore the chief found that the disorder had 
existed prior to service and had not been aggravated therein.  
The diagnoses included schizophrenic reaction, n.e.c., (not 
elsewhere classified) chronic, and severe.  The condition was 
manifested by impaired abstraction ability, blocking, 
possible visual hallucinations, looseness and flight of 
associations, with pressured speech, markedly hostile and 
belligerent, hypomanic and bizarre behavior and grandiose 
ideation.  Stress was described as minimal.  The condition 
was found to have improved.  It was found that the condition 
had not been incurred in the line of duty, because it had 
pre-existed service.

Also diagnosed, were simple, comminuted fractures involving 
the articular surfaces of the fifth through eighth thoracic 
vertebrae without artery or nerve involvement; secondary to 
electroconvulsive therapy.  The condition was described as 
not disabling or ratable.  

The aforementioned clinical abstract included reference to 
the June 1957 communication from Max Hayman, M.D., and 
letters from the appellant's parents. 

In a medical board report dated in September 1957, the 
diagnosis of schizophrenic reaction was repeated.  The board 
also found that the condition had pre-existed service and not 
been aggravated therein. 

The specified basis of the RO's November 1957 denial was that 
aggravation beyond natural progress had not been shown.  In a 
letter dated in November 1957, the appellant was advised that 
his "nervous condition" was not incurred in or aggravated 
by military service.

The evidence received subsequent to the RO's 1957 decision is 
as follows:

In a letter dated in May 1966, a senior claim approver at an 
insurance company reported that the company was considering 
the appellant's claim for total disability.

In a statement dated in October 1993 the appellant requested 
that his claim for service connection for a mental disorder 
be reopened because his condition had become more aggravated 
and he was receiving Social Security disability benefits.  He 
also reported that he was not currently being treated.

In a statement dated in February 1994, the appellant reported 
that he had been told during hospitalization in service, that 
in order to be released he would have to that his condition 
was not related to service.  He contended that he had been 
given experimental treatment during hospitalization.  He 
further reported that the reason for his hospitalization was 
that he would not tell his commanding officer "what the 
problem was with a non commissioned officer, who provoked me 
into a fight after making racist remarks to me."  He wrote 
that because he was only 18 years old, he did not understand 
what was happening to him.  He requested a hearing, because 
he had no evidence to present, other than his testimony that 
before he entered service he had experienced no problems with 
the condition that was present in service. 

The appellant also reported in the February 10, 1994, 
statement that approximately two years after discharge from 
service, he was married, that approximately one and one-years 
after that, he became separated from his wife and son.  He 
asserted that these events were the result of his condition 
in service and the medical treatment he received for that 
condition.  He wrote that, during that time, he received 
treatment from a Dr. Takakjian.  

In a statement dated in September 1996, the appellant 
reported that it was impossible for him to obtain evidence 
that his condition at the time of discharge from service was 
the same as it had been before service, because he did not 
have a disability prior to service, and that therefore there 
were no records pertaining to his disability before service.  
He also asserted that the service medical records showed that 
his psychiatric disability was unrelated to service because 
Army doctors had accepted his word that the condition was 
unrelated to service.

Of record is a December 1996 communication from Munjig John 
Takakjian, M.D.  The physician reported that he did not have 
records "going back that far, but I remember [the appellant] 
fairly well."  He recalled that he first saw the appellant 
when he was admitted to the psychiatric service at Mount 
Sinai Hospital in Los Angeles.  The appellant had experienced 
an acute manic episode, was apprehended by the police, was 
taken to the County Medical Hospital, and was then 
hospitalized in the psychiatric service.  He was thereafter 
transferred to the psychiatric inpatient service at Mount 
Sinai Hospital under the physician's care.  The physician 
recalled marital difficulty.  He believed that the appellant 
and his wife had separated and ultimately divorced with the 
appellant being separated from his son.  He stated that "in 
all likelihood, that was the acute precipitating stressor 
factor in the onset of his manic episode."  It was his 
recollection that there had been no antecedent episodes of 
this magnitude on the appellant's part, and that they were 
probably signs and symptoms of psychiatric instability and 
members of the appellant's family were described as fairly 
competent and aggressive personalities.  He believed the 
appellant did not have the intellectual or emotional 
endowments to be able to keep up with those individuals.  
Notation was made of problems with sibling rivalry.  He 
stated there was a great deal of uncontrolled and irrational 
anger, particularly between the appellant and his brother, 
which he believed was symptomatic of an underlying 
psychiatric disorder. 

The doctor commented that in retrospect, it was very likely 
that the appellant's inability, both intellectually and 
emotionally, to keep up with his brother and the breakup of 
his marriage precipitated the latent manic disorder in a 
marginal or borderline personality.  He believed the 
appellant had a borderline and marginal personality before 
the acute episode and continued toward the same sort of 
personality adjustment after recovering from the acute 
episode.  The physician added that the appellant responded 
well to his hospitalization.  He stated the appellant 
gradually calmed down over a period of time, handled his 
divorce as best he could, and was discharged from the 
hospital and when some of his life's traumas had subsided, 
elected not to continue in active treatment.  

In a statement dated in January 1997, the appellant wrote 
that the incident that had resulted in his hospitalization in 
1957, had arisen out of an incident in which he became 
involved in a fight with a sergeant.  He reported that the 
fight resulted after the sergeant had called him "Jew Boy."  
They were than called before their commanding officer to 
explain what had happened.  When the appellant refused to 
"squeal" he was taken to Walter Reid Army Hospital.  There, 
he was requested to exchange his clothes for pajamas.  When 
he refused he was set upon by four large orderlies and was 
thrown naked into a cell where he was unable to sleep for 
four days.  He asserted that anyone would show signs of 
"going crazy" after being treated in this manner.  

The appellant also reported in the January 1997 statement, 
that he had been given 21 electric shock treatments during 
service without any anesthetic, and that he had then been 
told that if he signed a statement saying that he had a pre-
existing condition, he would be released from 
hospitalization, but that if he did not sign the statement he 
would remain hospitalized for an indeterminate period and 
would possibly be subjected to additional electroshock 
treatments.  Under these circumstances, he signed the 
statement.  He also asserted that VA had placed an impossible 
burden on him by requiring that he produce evidence of a pre-
existing disability when there was no pre-existing condition.

At a hearing held before a hearing officer at the RO in May 
1997, the appellant offered testimony that was consistent 
with the previously submitted statements dated from September 
1996 to January 1997.  He also testified that he had not had 
difficulties with anyone in service, until the altercation 
with the sergeant and his subsequent hospitalization.  He 
stated that his psychiatric disability began with the 
sergeant's harassment.  He asserted that the statement from 
Dr. Takakjian established that his psychiatric condition did 
not pre-exist service.

In a statement dated in August 1997, the appellant asserted 
that records from his hospitalization at Walter Reid Army 
Hospital would prove that neither he, nor anyone else at that 
hospital had ever discussed any pre-existing mental 
condition, because no such condition had existed.

In a letter to the Secretary of VA, dated in September 1997, 
the appellant requested an investigation by VA's Inspector 
General, into whether his rights were violated by his waiver 
of a physical evaluation board review prior to his discharge 
from service.  He requested that the Inspector General also 
investigate whether the appellant was an experimental shock 
treatment patient, why he wasn't put to sleep when these 
treatments were administered, why he was stripped naked, kept 
in a cell and denied the opportunity to use the toilet.  He 
also asserted that the electroshock treatments lead to the 
development of a subsequently diagnosed manic depressive 
illness.

In October 1997, the RO sent a letter to the appellant 
informing him that VA had no "legal foundation" to 
investigate the matters raised in his September 1997 letter.

In a letter dated in January 1998, the appellant again 
requested that VA's Inspector General investigate the matters 
raised in his September 1997 letter.  He also requested that 
the Investigator General investigate whether he had been 
released prematurely from Walter Reid Army Hospital due to 
budget considerations.  He asserted that he had developed a 
mental condition, or that a mental condition had been 
aggravated, as the result of being stripped naked, and being 
left in a cell for days without sleep or toilet facilities.  
He asserted that his treatment during service constituted 
malpractice.

In a statement dated in March 1998, the appellant reiterated 
his previous contentions.  He also cited newspaper articles 
and medical authorities for the proposition that persons 
labeled as mentally ill were subject to discrimination and 
that diagnoses of mental illness could be subjective.  He 
disputed the history reported by his brother at the time of 
the appellant's 1957 hospitalization.  He asserted that 
following the auto accident shortly before entry into 
service, his brother "got the doctor to get another doctor 
to convince me [not to enter service]."  He further asserted 
that the doctor had not told him that he was foreordained to 
failure because of his past adjustment, but had merely 
advised him to delay his entry for a few weeks until he was 
rested.  He also denied that he his sister's illness had 
caused him to become seclusive.  He asserted that his 
brother's reports of incoherent speech during telephone calls 
were the result of being drunk.  He also disputed his 
mother's assertion that he had been taunted for having a 
"crazy sister."  He endorsed a statement from his father 
that Dr. Hayman had found the appellant's behavior to be of 
the type that boys experienced in the transition to manhood.

The appellant enclosed copies of photographs from his 1953 
and 1956 high school yearbook.  These showed that the 
appellant was an officer in his class and a member of the 
school football team.  He also enclosed letters pertaining to 
his business and other activities since service.

At a hearing before a hearing officer at the RO in March 
1998, the appellant testified that parts of the service 
medical records were inaccurate, incomplete and 
contradictory.  He asserted that Dr. Hayman's report of a 
psychotic episode in April 1954 was inaccurate in that Dr. 
Hayman was not present when the episode reportedly occurred.  
The appellant asserted that the symptomatology reported by 
Dr. Hayman was actually the result of the appellant's drunken 
condition.  He asserted that Dr. Hayman was actually 
consulted after the appellant dropped out of school, because 
the school thought that he had "undermined its authority."

In a letter dated in May 1998, the appellant disputed the 
RO's conclusion that the evidence was cumulative.  The 
appellant also submitted a copy of the transcript of his 
March 1998 hearing, which he annotated with numerous 
corrections.

At the video conference hearing in January 1999, the 
appellant submitted a statement from Bernard Smolens, M.D. 
prepared for the Social Security Administration, and dated in 
May 1989, in which he reported that he had personally 
observed the appellant for 20 years and that in his opinion 
the appellant was able to manage his benefit payments.  He 
also reported that he had examined the appellant that month, 
and that the diagnosis was manic depressive disorder.

The appellant also submitted two statements from Dr. 
Takakjian dated in October and November 1998.  In the October 
1998, letter, Dr. Takakjian reported that he had treated the 
appellant from 1960 to 1961.  He indicated that he had 
reviewed the appellant's service medical records.  He 
recalled that the appellant had been diagnosed as having a 
manic-depressive disorder, after being apprehended by the 
police and being hospitalized for a period of two months.  He 
commented that it was not unusual for there to be acute 
psychotic disorders which present as schizophrenia and can 
later emerge as manic depressive disorder.  If there were 
succeeding episodes of either disorder, a diagnosis based on 
the presenting symptoms is made with appropriate reference to 
the history.

In his November 1998 letter, Dr. Takakjian reported that he 
had first seen the appellant in 1960 or 1961 and in office 
consultation "over the years."  He wrote that on all of 
those occasions, he had thought that the appellant was 
psychiatrically disabled.

The appellant also submitted a copy of a letter dated in 
December 1999, and written to the executive director of a 
regional VA healthcare system.  He indicated that he was 
receiving VA treatment.  He also asserted that he needed 
"Post Traumatic treatment."

At the videoconference hearing the appellant testified that 
the diagnosis of schizophrenia given during service was 
inaccurate because it was based on a discredited Freudian 
view of psychiatry.  He asserted that there was also no 
scientific proof of a pre-existing psychosis because the pre-
service findings were also based on discredited views of 
psychiatry.  In addition, he asserted that his condition had 
been aggravated beyond natural progression by racism, his 
allergy to Thorazine, and a loss of sleep during service.  He 
asserted that his rights had been violated at the time of his 
discharge from service.  He also testified that he was 
claiming entitlement to service connection for post-traumatic 
stress disorder (PTSD), and that he was not psychotic in 
service or currently.  

In March 1999 the appellant submitted a motion to correct the 
transcript of his videoconference hearing.  He listed 31 
corrections.  His motion was granted as to items 3 through 31 
but denied as to items one and two.  

Later in March 1999, the appellant submitted a statement in 
which he objected to the RO's limitation of the issue to the 
question of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
schizophrenia, and to the Boards denial of his motion to 
correct the record as to items one and two of his motion.

Motion to Correct

As a preliminary matter, the Board has noted the appellant's 
objections to the denial, in part, of his motion to correct 
the transcript of the videoconference hearing held in January 
1999.  The appellant's motion was made in accordance with the 
provisions of 38 C.F.R. § 20.716 (1998).  Item 1, of the 
appellant's motion was to correct the undersigned's statement 
that the issue developed for appellate consideration was 
whether new and material evidence had been submitted to 
reopen his claim for service connection for schizophrenia.  
The appellant's objection was based on his assertion that he 
had raised claims for service connection for disabilities 
other than schizophrenia.  While the appellant may have 
raised additional claims, the only issue for which there is 
currently a rating decision, notice of disagreement, 
statement of the case, and substantive appeal, is whether new 
and material evidence has been submitted to reopen his claim 
for service connection for schizophrenia.  Thus, that is the 
only issue that has been developed for appellate 
consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 
(1998).  More importantly, the transcript is accurate in 
reporting what the undersigned said at the hearing; although, 
it is recognized that the appellant may disagree with that 
statement.

The appellant's second objection is to a reference to his 
representative as Mr. Victor.  The record reflects that the 
appellant's representative at the hearing was Mr. Victor 
Leonard.  However, the transcript of the hearing shows that 
Mr. Leonard was referred to as Mr. Victor by the undersigned; 
however, in the following lines of the transcript, that 
statement was corrected to reflect that the appellant's 
representative was Mr. Leonard.  Again, the undersigned must 
point out that the transcript was accurate in reporting what 
was said at the hearing.

New and Material Evidence

At the time of the RO's November 1957 decision there was no 
evidence of a post-service psychiatric disability related to 
the psychiatric disability treated in service.  The record 
also contained undisputed evidence from the appellant's 
father, mother, and brother, and Dr. Hayman in support of the 
finding that a psychosis had pre-existed service. 

Evidence added to the record since the 1957 decision includes 
competent medical evidence, in the form of statements from 
Drs. Takakjian, and Smolens, of a post-service psychiatric 
disability.  These statements report diagnoses of manic-
depressive illness.  Dr. Takakjian has suggested that there 
could be a link between the manic-depressive illness and the 
illness treated during service.  The appellant has offered 
statement and testimony in which he disputed the pre-service 
history that had been related by the members of his family.  
He has also disputed some of the facts reported by Dr. 
Hayman.  The appellant is competent to offer evidence as to 
observable events prior to service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Clyburn v. West, No. 97-1321 
(U.S. Vet. App. April 2, 1999).  None of this post-1957 
evidence is cumulative or duplicative.  The evidence received 
since the November 1957 decision is also probative of the 
question of whether the appellant has a psychiatric 
disability that was incurred in or aggravated by active 
service.  As such, this evidence is new and material, and 
sufficient to reopen his claim.

Ordinarily, once the Board determines that new and material 
evidence has been received, it must, under Elkins and 
Winters, determine whether the reopened claim is well 
grounded.  However, in this case, as will be discussed below, 
further development is necessary before the Board can answer 
that question.


ORDER

New and material having been received, the claim for service 
connection for schizophrenia is reopened.


REMAND

At the videoconference hearing in January 1999, the appellant 
reported that he had recently been treated at a VA facility 
for a psychiatric disability.  Relevant records created by VA 
prior to a Board decision are considered to be constructively 
a part of the record on appeal, and the Board is obligated to 
obtain such records prior to rendering a decision.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In Harris v. Derwinski, the Court held that where a decision 
on one issue would have a "significant impact" upon 
another, and that impact in turn "could render any review by 
this Court of the decision [on the other claim] meaningless 
and a waste of judicial resources," the two claims are 
inextricably intertwined.  Henderson v. West, 12 Vet. App. 
11, 21 (1998) (quoting Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991)); see also Bagwell v. Brown, 9 Vet. App. 337, 339-
40 (1996); Nacoste v. Brown, 6 Vet. App. 439, 441 (1994); 
Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).  The Board 
notes that in this case, the appellant has raised claims for 
entitlement to service connection for PTSD, and manic-
depressive disorder.  These claims have not been adjudicated 
by the RO and are inextricably intertwined with the claim for 
service connection for schizophrenia.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
appellant furnish information as to any 
treatment he has received at VA 
facilities for a psychiatric disability.  
The RO should then take all necessary 
steps to obtain those records, including 
all records of the appellant's treatment 
at the VA West Los Angeles Healthcare 
Center.  

2.  The RO should then re-adjudicate the 
appellant's claim for service connection 
for schizophrenia, and should also 
adjudicate the appellant's claim for 
service connection for a psychiatric 
disability to include PTSD.  

3.  If the RO determines that there is 
competent evidence of current 
schizophrenia or manic-depressive 
disorder, or if it determines that claims 
for service connection for any other 
psychiatric disability, to include PTSD, 
are well grounded, it should request that 
the appellant furnish information as to 
any treatment he has received for those 
disabilities since service.  The RO 
should then take all necessary steps to 
obtain those records that are not already 
part of the claims folder.  In this 
regard, the RO should seek copies of the 
appellant's treatment records from 
Bernard Smolens, M.D., and copies of all 
records, pertaining to the appellant's 
claim for Social Security disability 
benefits. 

4.  Then if the RO has determined that 
there is competent evidence of current 
schizophrenia or manic-depressive 
disorder, or if it has determined that 
claims for service connection for any 
other psychiatric disability, to include 
PTSD, are well grounded, it should afford 
the appellant an appropriate examination 
to determine the nature of any 
psychiatric condition that might be 
present, and to determine the etiology of 
any such condition, as well as the 
relationship of any such condition to the 
psychiatric disability treated in 
service.  The examiner should also 
express an opinion as to whether any 
current psychiatric disability was 
manifested prior to service, and if so, 
whether such disability underwent an 
increase in severity beyond natural 
progression.  The examiner should review 
the claims folder, including a copy of 
this decision, prior to completing the 
examination report.  The RO should advise 
the appellant that this examination is 
necessary to evaluate his claim, and that 
a failure to report for the examination 
could result in the denial of his claim 
in accordance with the provisions of 38 
C.F.R. § 3.655 (1998).

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development, including if 
necessary, the development requested in 
numbered paragraphs 4 and 5 of this 
remand, has been completed.  If any such 
development has not been completed, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  If any benefit for which a notice of 
disagreement has been submitted, remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order for adjudication of those issues for which a timely 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

